Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest art of record is considered to be Kudoh et al. (US 7404782). 
    PNG
    media_image1.png
    832
    638
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    813
    675
    media_image2.png
    Greyscale

Kudoh teaches: A motion assistance apparatus (FIGs 1-4) comprising: a fixing device configured to attach to a user (18); a driving device (12) including, a driving source on one side of the fixing device (motor/power source 48 and 11), a gear train including an input end and an output end (first planetary gear set P1 with input end for driven shaft Si and output end (So) connected to second planetary gear set P2), the input end configured to receive driving power from the driving source (Si driven by motor and power source as discussed and seen above), and a rotary joint (for the user’s hip/leg) including at least one planetary gear (P2) connected to the output end of the gear train (as discussed an seen above); and a supporting device configured to support a portion of a body of the user (brace of FIG 1), and to move in response to the driving power (when in normal operation). Kudoh does not teach the unique planar gear arrangement of claims 1 and 7 (“an idle gear engaged with the input gear, and a base gear engaged with the idle gear, wherein the input gear, the idle gear, and the base gear are arranged side by side in a same plane crossing the axis of rotation of the input gear”). There is no motivation absent improper hindsight to modify Kudoh to include the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784